Citation Nr: 1023225	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-23 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1950 to December 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2008 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to TDIU.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).


FINDING OF FACT

The Veteran has two service-connected disabilities of a 
common etiology with a combined rating of 60 percent, but the 
preponderance of the evidence is against a finding that his 
service-connected disabilities alone render him unable to 
secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability due to TDIU have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 
4.16, 4.25 (2009).








REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2007.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim, and; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.

Additionally, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).
VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran a 
medical examination and opinion regarding his employability.  
The RO made numerous and adequate attempts to obtain the 
Veteran's "U.S Postal Service medical records," and in July 
2008 made a formal finding that they are unavailable.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claim 
file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks entitlement to a total rating for 
compensation purposes based on individual unemployability.  
The Veteran contends that he was helping his wife with some 
minor work, but could not do so due to his back problems.  He 
also contends that he is 80 years old, his wife does all the 
driving, and that his service-connected disabilities 
contribute to his over all health condition, which prevents 
him from working.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).
For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, and (2) 
disabilities resulting from common etiology or a single 
accident.  38 C.F.R. § 4.16(a).

Advancing age, any impairment caused by conditions that are 
not service connected, and prior unemployability status must 
be disregarded when determining whether a Veteran currently 
is unemployable.  38 C.F.R. § 4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

The Veteran is service-connected for urethral stricture 
associated with chronic prostatitis, currently 40 percent 
disabling; chronic prostatitis, currently 30 percent 
disabling, and residuals of resection of small intestine, 
currently 10 percent disabling.  The Veteran's combined 
rating is 60 percent.  

The Veteran's urethral stricture associated with chronic 
prostatitis and his chronic prostatitis result from a common 
etiology, namely chronic prostatitis, and for purposes of 38 
C.F.R. § 4.16(a) the Veteran has a single disability rated as 
60 percent disabling or more.  See 38 C.F.R. § 4.16(a)(2).  
Thus, he meets the schedular criteria of 38 C.F.R. § 4.16(a) 
for consideration of a TDIU.  The issue remains whether his 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, which permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

A letter from the Office of Personnel Management (OPM) 
indicates that the Veteran worked at the Post Office from 
December 1965 to October 1992, and that the reason for the 
termination of his employment was voluntary retirement.  

A VA examination was conducted in April 2008.  The examiner 
noted a detailed review of the claim file, including the fact 
that the Veteran voluntarily retired from the Post Office in 
1992 and since then has been working off and on part time as 
a caretaker for two hours a day, twice a week.  Following a 
physical examination and a discussion of the Veteran's 
various health problems, the Veteran was given impressions of 
chronic prostatitis with recurrent urinary tract infections 
with ureteral stricture and ureteral dilations in the past 
with increased frequency and nocturia, chronic renal 
insufficiency with stage 3 kidney disease, other co-morbid 
conditions, including diabetes mellitus, and chronic anemia 
secondary to his renal disease.  The examiner opined that all 
of the Veteran's medical conditions are stable at this time 
and the Veteran is still employed doing a part time job; none 
of them interfere with his ability to be employed.  

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that he cannot secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities and that his health conditions 
prevent him from driving.  However, as a lay person, lacking 
in medical training and expertise, the Veteran cannot provide 
a competent opinion on a matter as complex as whether he can 
secure or follow a substantially gainful occupation as a 
result of his service connected disabilities, and his views 
are of no probative value.  And, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the opinion provided by the VA medical 
professional who discussed the medical evidence of record and 
found that the Veteran's medical conditions do not render the 
Veteran incapable of obtaining and retaining employment.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

While the Board does not wish to minimize the nature and 
extent of the Veteran's overall disability, there is no 
competent evidence of record to support his claim that his 
service-connected disabilities are sufficient to produce 
unemployability pursuant to 38 C.F.R. § 4.16(a).  Similarly, 
there is no competent evidence that the Veteran's disability 
picture is so exceptional or unusual as to render 
inapplicable the schedular standards; therefore, referral to 
the Director, Compensation and Pension Service for extra-
schedular consideration is not warranted.  38 C.F.R. § 
4.16(b); see also 38 C.F.R. § 3.321(b).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and entitlement to a TDIU is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.  


ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU) is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


